REVERSED and REMANDED and Opinion Filed December 12, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00726-CR

                      THE STATE OF TEXAS, Appellant
                                  V.
                     KIMBERLY HULSE DAVIS, Appellee

         On Appeal from the County Criminal Court of Appeals No. 2
                            Dallas County, Texas
                     Trial Court Cause No. MA2032144

                        MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Nowell, and Justice Smith
                             Opinion by Justice Smith

      The State of Texas appeals the trial court’s order granting appellee Kimberly

Hulse Davis’s pretrial writ of habeas corpus in which she asserted that the State was

barred from prosecuting her for deadly conduct under the principles of collateral

estoppel and double jeopardy. Because we conclude that the trial court erred in

granting the writ on Davis’s collateral estoppel ground, we reverse and remand to

the trial court for further proceedings consistent with this opinion.
                       Factual and Procedural Background

      According to police documents, on June 7, 2020, Davis was driving a 2020

Mercedes GLE 350 at an excessive speed in Highland Park when she lost control of

the vehicle and hit seventeen-year-old Cameron Russ who had just parked and exited

her vehicle along the curb of a residential street. Davis also hit four other vehicles

parked along the curb. Russ was transported to the hospital by ambulance. She

suffered abrasions to her lower left leg and decreased sensation in her left foot.

Police believed Davis was driving between fifty and seventy-two miles per hour,

well in excess of the thirty mile-per-hour posted speed limit. One witness described

Davis’s vehicle as being airborne prior to the impact. Another witness told police

that Davis accelerated at a high rate of speed after turning onto the residential street.

      At the scene, police issued Davis a citation for failure to control speed. The

complaint alleged that Davis “fail[ed] to control the speed of such motor vehicle as

necessary to avoid colliding with another person or vehicle that was on or entering

said public street or highway in compliance with law and the duty of each person to

use due care.” See TEX. TRANSP. CODE ANN. § 545.351(b). Davis appeared before

the Highland Park Municipal Court on June 18, 2020, pleaded no contest, and agreed

to ninety days of deferred disposition.

      Meanwhile, Detective Nance investigated the incident further, including

obtaining the Airbag Control Module/Event Data Recorder from Davis’s Mercedes,

and on September 23, 2020, the State charged Davis with committing the Class A

                                          –2–
misdemeanor offense of deadly conduct. See TEX. PENAL CODE ANN. § 22.05(a),

(e). Specifically, the State alleged that, on or about June 7, 2020, Davis recklessly

engaged in conduct that placed Russ in imminent danger of serious bodily injury by

operating a motor vehicle at an excessive speed in close proximity to one or more

pedestrians.

       Davis filed a pretrial writ of habeas corpus arguing that she was being

unlawfully restrained because the State’s prosecution against her for deadly conduct

was barred by double jeopardy and its corollary doctrine of collateral estoppel.1

After a hearing, the trial court granted the writ on the basis that the State was

collaterally estopped from prosecuting Davis for deadly conduct and ordered Davis

be immediately discharged from further imprisonment or restraint. The State

appealed. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(1) (entitling State to

appeal an order dismissing an indictment, information, or complaint); State v. Young,

810 S.W.2d 221, 223 (Tex. Crim. App. 1991) (holding “trial court’s order granting

the applications for writ of habeas corpus ‘effectively terminated’ the proceedings

and therefore it was an appealable order” under article 44.01 even when trial court

did not expressly dismiss indictment).




   1
    Davis cited U.S. CONST. amends. V, XIV; TEX. CONST. art. I, § 14; art. V, § 8; and TEX. CODE CRIM.
PROC. ANN. arts. 1.10, 11.01, 11.05, 11.08, and 11.23 for support.
                                                –3–
                         Pretrial Writs of Habeas Corpus

       An application for writ of habeas corpus is the vehicle by which a defendant

may claim she is being illegally held in custody or under restraint. CRIM. PROC. art.

11.01. A pretrial application in a misdemeanor case is returnable to the county judge

of the county in which the misdemeanor is alleged to have been committed. Id. art.

11.09. The applicant bears the burden of proving her claim by a preponderance of

the evidence. Diamond v. State, 613 S.W.3d 536, 545 (Tex. Crim. App. 2020).

       We review a habeas court’s ruling on a pretrial application for writ of habeas

corpus under a bifurcated standard. Id. at 544–45. We afford almost total deference

to the court’s factual findings that are supported by the record, especially when such

findings are based on the credibility and demeanor of witnesses. Id. We review the

application of law to facts, as well as purely legal questions, de novo. Id.; Ex parte

Martin, 6 S.W.3d 524, 526 (Tex. Crim. App. 1999).

                    Double Jeopardy and Collateral Estoppel

       The Double Jeopardy Clause of the Fifth Amendment, applicable to the states

through the Fourteenth Amendment, provides that a defendant cannot be twice put

in jeopardy of life or limb for the same offense. U.S. CONST. amends. V, XIV, § 1;

Brown v. Ohio, 432 U.S. 161, 164 (1977). The Double Jeopardy Clause protects

against a second prosecution for the same offense after acquittal or conviction, and

it protects against multiple punishments for the same offense. Brown, 432 U.S. at

165.

                                         –4–
      Collateral estoppel is embodied in the Fifth Amendment’s guaranty against

double jeopardy. Ex parte Watkins, 73 S.W.3d 264, 267 (Tex. Crim. App. 2002).

While double jeopardy bars offenses from being relitigated, collateral estoppel bars

specific issues. Id. at 267 n.6. Collateral estoppel “prevents a party who lost a fact

issue in the trial of one cause of action from relitigating the same fact issue in another

cause of action against the same party.” Ex parte Taylor, 101 S.W.3d 434, 440 (Tex.

Crim. App. 2002) (emphasis in original) (citing Ashe v. Swenson, 397 U.S. 436, 443

(1970)).

      In her pretrial writ application, Davis alleged two grounds. She argued in her

first ground that the “greater than was reasonable and prudent” element of failure to

control speed was substantially similar to the “reckless” element of deadly conduct

and that, because she pleaded no contest to the offense of failure to control speed,

the State was collaterally estopped from prosecuting her for deadly conduct. In her

second ground, Davis argued that the State was prohibited from prosecuting her for

deadly conduct because the charges arose out of the same incident and, without clear

intent from the legislature that the conduct could be separately punished, she could

be punished only once.

      Although the trial court ruled on Davis’s collateral estoppel ground, neither

the order granting the writ nor the court’s findings of facts and conclusions of law

address Davis’s broader double jeopardy claim. Thus, while the trial court did hear

argument on the double jeopardy claim at the hearing, the record does not show that

                                          –5–
the trial court expressly ruled on the underlying merits of ground two in Davis’s

pretrial writ application. Even the trial court’s oral ruling granting the application at

the end of the hearing was limited to Davis’s collateral estoppel argument. Because

the trial court did not rule on Davis’s second ground, we decline to review the State’s

second issue arguing that failure to control speed and deadly conduct are not the

same offense and, thus, the State’s prosecution for deadly conduct was not barred by

double jeopardy. Cf. Ex parte Blakely, No. 05-18-00909-CR, 2019 WL 911739, at

*3 (Tex. App.—Dallas Feb. 25, 2019, no pet.) (mem. op., not designated for

publication) (“In reviewing an order denying habeas relief, an intermediate court of

appeals only reviews issues that were properly raised in the habeas petition and

addressed by the trial court.”) (emphasis added) (quoting Ex parte Perez, 536

S.W.3d 877, 880 (Tex. App.—Houston [1st Dist.] 2017, no pet.)).

      The State contends in its first issue that collateral estoppel does not apply here

because no fact issues in the failure to control speed case were resolved in Davis’s

favor. We agree.

      Whether to apply collateral estoppel is reviewed de novo. State v. Stevens,

235 S.W.3d 736, 740 (Tex. Crim. App. 2007). “[W]hen an issue of ultimate fact has

once been determined by a valid and final judgment, that issue cannot again be

litigated between the same parties in any future lawsuit.” Taylor, 101 S.W.3d at 440

(quoting Ashe, 397 U.S. at 443). To resolve whether collateral estoppel bars a

subsequent prosecution, or bars relitigation of specific facts, we must determine (1)

                                          –6–
what facts were necessarily decided in the first proceeding, and (2) whether those

necessarily decided facts constitute an essential element of the alleged offense in the

second proceeding. Id. We review the entire record, including the charge, pleadings,

evidence, and the arguments of the attorneys, to determine the scope of the factual

findings. Id. at 442. “Generally, . . . the scope of the facts that were actually litigated

determines the scope of the factual finding covered by collateral estoppel.” Id.

       The habeas court found, and the parties appear to agree, that Davis

successfully completed deferred disposition probation for failure to control speed on

September 22, 2020. However, there is no record of her discharge from probation

or of the citation’s dismissal in the record before us. The habeas court’s conclusions

of law also included the following:

             19. The Court concludes that the “greater than was reasonable
       and prudent” element of Failure to Control Speed is substantially
       similar to the “reckless” element of Deadly Conduct. Because Davis
       pleaded no contest to Failure to Control Speed, which effectively shares
       an element with Deadly Conduct, the State is collaterally estopped from
       prosecuting Davis for Deadly Conduct.

       ....

             22. . . . . “Greater than was reasonable and prudent” can be
       described as reckless conduct because it may amount to a conscious
       disregard [of] a substantial and unjustifiable risk that certain
       circumstances exist.

       ....

              26. The Court concludes that driving at an unsafe speed
       greater than was reasonable and prudent under the circumstances then
       existing is also reckless conduct. The factual basis of driving “greater

                                           –7–
      than was reasonable and prudent under the circumstances then existing”
      and reckless conduct has already been adjudicated in [the Highland
      Park Municipal Court].

      ....

            28. . . . . This Court has examined the record of the prior
      proceeding, considered the pleadings, evidence, present charge, and
      other relevant matters, and concludes that the prior proceeding was
      concluded upon an issue that Davis seeks to foreclose from
      consideration.

             29. Therefore, the State is collaterally estopped from
      relitigating the issue of recklessness at a later trial because the cases
      arise from the same facts and: (1) relevant facts—including that Davis
      acted recklessly—were “necessarily decided” in [the Municipal Court];
      and (2) the “necessarily decided” facts form an essential element in the
      pending trial for Deadly Conduct. . . . . The Court concludes that the
      State is collaterally estopped from prosecuting Davis for Deadly
      Conduct.

      The habeas court’s finding that the municipal court found that Davis acted

recklessly is not supported by the record. No facts were litigated or decided in the

Highland Park Municipal Court. Davis pleaded no contest, and the court deferred

disposition placing Davis on probation for ninety days. Thus, adjudication of any

fact was deferred while Davis was on probation. There is no record before us of any

hearing in the municipal court or any subsequent proceedings after Davis pleaded

no contest and was placed on probation. And, even assuming Davis successfully

completed probation and the municipal court dismissed her citation for failure to

control speed, the municipal court’s dismissal would not have adjudicated any facts.

Davis failed to demonstrate that the fact question of whether Davis’s driving was at


                                        –8–
an unsafe speed greater than was reasonable and prudent was necessarily decided in

the first proceeding and, therefore, collateral estoppel cannot apply. See Taylor, 101

S.W.3d at 440.

      Because we have concluded that collateral estoppel does not apply, it is

unnecessary for us to determine whether a finding that driving at an unsafe speed

greater than was reasonable and prudent is also a finding that the driving was

reckless. The trial court erred by granting Davis’s pretrial application for writ of

habeas corpus on the basis that collateral estoppel barred the State from relitigating

the reckless element of deadly conduct. We sustain the State’s first issue.

                                    Conclusion

      We reverse the trial court’s order granting Davis’s pretrial writ application as

to collateral estoppel. We do not reach Davis’s second ground in her application

asserting double jeopardy because the habeas court did not rule on that ground

below. We remand this cause to the trial court for further proceedings consistent

with this opinion.



210726f.u05                                /Craig Smith//
                                           CRAIG SMITH
Do Not Publish                             JUSTICE
TEX. R. APP. P. 47.2(b)




                                         –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

THE STATE OF TEXAS, Appellant                 On Appeal from the County Criminal
                                              Court of Appeals No. 2, Dallas
No. 05-21-00726-CR          V.                County, Texas
                                              Trial Court Cause No. MA2032144.
KIMBERLY HULSE DAVIS,                         Opinion delivered by Justice Smith.
Appellee                                      Chief Justice Burns and Justice
                                              Nowell participating.

        Based on the Court’s opinion of this date, the August 13, 2021 order of the
trial court granting appellee KIMBERLY HULSE DAVIS’S pretrial application for
writ of habeas corpus based on collateral estoppel is REVERSED and the cause is
REMANDED for further proceedings consistent with this opinion.


Judgment entered this 12th day of December 2022.




                                       –10–